Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 1 of 14 PageID# 3181



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


   ROBERT DAVID STEELE                        )
        et al                                 )
                                              )
          Plaintiffs,                         )
                                              )
   v.                                         )                    Case 3:17-cv-601-MHL
                                              )
                                              )
   JASON GOODMAN                              )
        et al                                 )
                                              )
          Defendants.                         )
                                              )


       PLAINTIFFS’ MEMORANDUM IN OPPOSITION
          TO DEFENDANT GOODMAN’S MOTION
          FOR LEAVE TO SEEK TRANSFER FOR
    FORUM NON CONVENIENS OR TO AMEND PLEADING
          Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

   counsel, pursuant to Local Civil Rule 7(F), respectfully submit this Memorandum in

   Opposition to defendant Jason Goodman’s (“Goodman”) motion for leave to seek

   transfer for forum non conveniens or to amend pleading. [ECF No. 199].

          Goodman’s motion should be denied.

                                    I. BACKGROUND

          1.      Plaintiffs commenced this action on September 1, 2017. [ECF No. 1].

          2.      Goodman filed an answer on October 6, 2017. [ECF No. 14].

          3.      On April 13, 2018, with leave of Court, Plaintiffs filed an amended

   complaint. [ECF No. 39].



                                              1
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 2 of 14 PageID# 3182



          4.      On April 30, 2018, Goodman filed an answer to Plaintiffs’ amended

   complaint [ECF No. 44] and a special motion to dismiss under the Virginia anti-SLAPP

   statute. [ECF No. 45].

          5.      Goodman did not assert the defense of improper venue in his responsive

   pleadings, and, therefore, waived the defense. Fed.R.Civ.P. 12(h).1

          6.      By Order entered on March 31, 2019, the Court denied Goodman’s motion

   to dismiss. [ECF No. 86].

          7.      On July 31, 2019, the parties appeared in Court for the initial pretrial

   conference. The Court scheduled a trial date.

          8.      Goodman never once suggested that it was inconvenient to try the case in

   this Court.

          9.      Between March 31, 2019 and July 9, 2020, Goodman filed numerous

   motions and other pleadings, engaged in discovery, and otherwise actively participated in

   this litigation – all without any mention of a transfer to New York.

          10.     On January 29, 2020, the Court canceled the jury trial dates (March 18-20)

   and ordered that, if necessary after the settlement conference, the jury trial in this matter

   would occur on May 5-7, 2020. [ECF No. 175].

          11.     On March 16, 2020, Goodman participated in a settlement conference with

   Magistrate Judge Young.

          12.     On March 30, 2020, Plaintiffs filed their witness and exhibit lists pursuant

   to General Order No. 2020-7 and paragraphs 31 and 32 of the Court’s Initial Pretrial

   Order. [ECF Nos. 189 and 190].


          1
                 Defendant Negron filed a motion to dismiss Plaintiffs’ amended complaint
   pursuant to Rule 12(b)(6). [ECF No. 47]. Negron never objected to venue in this Court.


                                                2
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 3 of 14 PageID# 3183



          13.     Goodman filed no witness list or exhibit list, and did not object to any of

   Plaintiffs’ witnesses or exhibits.

          14.     On April 16, 2020, the Court canceled the May 5-7 trial dates and

   rescheduled the jury trial for August 11-13, 2020. [ECF No. 191]. The Court ordered that the

   Final Pretrial Conference would be held on August 4, 2020.2

          15.     On July 10, 2020, Goodman filed the instant motion. His motion states as

   follows: “Due to the unprecedented circumstance of the Covid-19 pandemic, access to

   the EDVA has become extremely inconvenient for the Defendant and could require a 14-

   day quarantine upon return to New York. Defendant respectfully seeks to transfer this

   matter to the Southern District of New York.” In his memorandum in support of motion

   [ECF No. 200], Goodman indicates that he seeks leave to transfer the case pursuant to 28

   U.S.C. § 1404(a) and to amend pursuant to Rule 15.3 Goodman argues that this case

   could have been brought in the Southern District of New York. He further argues that

   “recent unprecedented changes to daily life impacting public transportation and travel in

   general has made access to the EDVA considerably more inconvenient for the Defendant

   as compared to 2017, and even 2019”. He adds that on July 7, 2020 New York State

   Governor Andrew Cuomo “issued an executive order mandating 14-day quarantine for

   people entering New York from a long list of U.S. states … Although Virginia was not

   among them, Delaware was, further restricting Defendant’s travel options. Furthermore,

   the rapidly evolving dynamic nature of Covid-19 and Governor Cuomo’s response means

   Virginia could be added to the New York quarantine list at any time without notice.


          2
                    At the hearing on July 15, 2020, the Court stated that the August 11-13
   trial dates will be continued.

          3
                  It is unclear what Goodman seeks to amend.


                                                  3
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 4 of 14 PageID# 3184



   These factors have substantially increased the burden on Defendant to access the U.S.

   District court in Richmond, VA”. [ECF No. 200, p. 2].

          16.    Goodman also represents that

          “it is Defendant’s belief that Plaintiff chose this venue for an improper
          purpose, to abuse the law and this court and to extort money from Defendant.
          Defendant asks the court to take notice, in September 2017, via multiple
          telephone calls Holmes adamantly insisted on “helping” Defendant write the
          answer to Plaintiffs complaint. At the time Defendant considered Holmes a
          trusted colleague and was led to believe by Holmes it was in their mutual interest
          to answer the complaint and not to retain counsel. This was an easy persuasion
          given Defendant’s lack of funds and inability to hire counsel even if inclined to do
          so. Defendant Goodman was not aware of his right to challenge the venue or that
          such a challenge was a legal option at all. In retrospect and in reviewing facts
          now known which previously were unknown. Defendant believes this was a
          substantial aspect of Holmes intended purpose in the scheme. Defendant believes
          Holmes was tasked with ensuring Goodman answered the complaint in the EDVA
          in order to lock in Plaintiffs desired forum and enable the entire scheme.”

   [ECF No. 200, p. 5].4 These representations are a far cry from what Goodman told the

   Court in February 2019. In a motion for leave to substitute corrected ghost writing form,

   Goodman merely stated as follows:

          “Defendant had communications via telephone and email with Susan Lutzke, aka
          Susan Holmes, aka Queen Tut (Lutzke). Lutzke worked with Defendant
          Goodman to formulate and write the Answer (ECF No. 14).”5


          4
                   Goodman’s “beliefs” about Plaintiffs’ motives for filing this suit in
   Virginia are pure speculation and without any evidentiary support. They are incorrect.
   His conversations with Holmes/Lutzke constitute inadmissible hearsay. His “belief” in
   Holmes/Lutzke’s motives – which he has harbored since at least April 2018 [see ECF No.
   44] – are also wildly speculative. What is true is that there is no evidence in the record
   that there was any “scheme” or that Holmes/Lutzke was “tasked with ensuring Goodman
   answered the complaint in the EDVA in order to lock in Plaintiffs desired forum and
   enable the entire scheme”.
          5
                In his motion for leave to substitute corrected ghost writing form [ECF
   No. 71, pp. 2-3], Goodman also advised the Court that “Defendant may provide all
   communications via email between Defendant and Lutzke, Defendant and McGill as well
   as group emails between Defendant, Lutzke and McGill.” No such emails were
   produced by Goodman in discovery or as part of the evidence submitted to the
   Court on July 15, 2020.


                                               4
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 5 of 14 PageID# 3185




   Goodman also disclosed that he talked to an attorney, William McGill, with regard to

   writing his Answer:

          “In addition to Lutzke, an individual known to Defendant as William McGill
          (McGill) also communicated by email and telephone with regard to writing the
          Answer”.

   [ECF No. 71, p. 2].

                                       II. DISCUSSION

          17.     Title 28 U.S.C. § 1404(a) provides that for the “convenience of the parties

   and witnesses” and “in the interest of justice, a district court may transfer any civil action

   to any other district … where it might have been brought.”6 Section 1404(a) is “intended

   to place discretion in the district court to adjudicate motions for transfer according to an

   individualized, case-by-case consideration of convenience and fairness.” Stewart Org.,

   Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S.

   612, 622 (1964)). In analyzing a motion seeking transfer under § 1404, it is necessary to

   decide two issues: “(1) whether the claims might have been brought in the transferee

   forum, and (2) whether the interest of justice and convenience of the parties and

   witnesses justify transfer to that forum.” Koh v. Microtek Int’l, 250 F.Supp.2d 627, 630

   (E.D. Va. 2003); see id. Fitzgibbon v. Radack, 597 B.R. 836, 641 (E.D. Va. 2019). The

   first part of the test requires the movant to “establish that both venue and jurisdiction with

   respect to each defendant is proper in the transferee district.” Koh, 250 F.Supp.2d at 630;

   Hoffman v. Blaski, 363 U.S. 335, 3420343 (1960) (the movant must show at the threshold


          6
                   Plaintiffs do not concede that this action could have been brought in the
   United States District Court for the Southern District of New York. Although Goodman
   is subject to personal jurisdiction in the Southern District of New York, there is no
   evidence to show that Defendants Negron and/or Lutzke are subject to personal
   jurisdiction in New York.


                                                 5
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 6 of 14 PageID# 3186



   that personal jurisdiction and venue would have been proper in the transferee forum).

   The second part of the test requires the consideration of several factors, including: (1) the

   plaintiff’s choice of forum, (2) witness convenience and ease of access to the sources of

   proof; (3) the convenience of the parties, and (4) the interests of justice. Fitzgibbon, 597

   B.R. at 842 (E.D. Va. 2019) (quoting Trs. Of the Plumbers & Pipefitters Nat. Pension

   Fund v. Plumbing Servs., Inc., 791 F.3d 436, 444 (4th Cir. 2015)).

          18.     A party seeking transfer bears the “heavy burden of showing that the

   balance of interests weighs strongly in [its] favor in a motion to transfer.” Arabian v.

   Bowen, 966 F.2d 1441, at * 1 (4th Cir. 1992) (unpublished opinion) (citing Gulf Oil Corp.

   v. Gilbert, 330 U.S. 501, 508 (1947)); Fitzgibbon, 597 B.R. at 841 (“In fact, Radack must

   show that the balance of convenience among the parties and witnesses ‘is beyond dead

   center, and strongly favors the transfer sought’”) (quoting Medicenters of America, Inc. v.

   T&V realty & Equip, Corp., 371 F.Supp. 1180, 1184 (E.D. Va. 1974)). When reviewing

   a motion to transfer under § 1404(a), the court must view all facts in the light most

   favorable to the party opposing transfer. See, e.g., Innovative Communications

   Technologies, Inc. v. Vivox, Inc., 2012 WL 4738979, at * 4 (E.D. Va. 2012) (“[f]or the

   purposes of these motions [to transfer venue], the Court ‘must construe all relevant

   pleading allegations in the light most favorable to the plaintiff, assume credibility, and

   draw the most favorable inferences for the existence of jurisdiction.’” (quoting Combs v.

   Bakker, 886 F.2d 673, 676 (4th Cir. 1989)).

                                Goodman’s Motion Is Untimely

          19.     While 28 U.S.C. § 1404(a) contains no time limit for the filing of a

   motion, it is well-established that “if the passage of time or delay would unduly prejudice




                                                 6
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 7 of 14 PageID# 3187



   the opposing party or parties, or the filing of the motion for transfer is a dilatory tactic, a

   district court may deny the motion for transfer.” American Standard, Inc. v. Bendix, 487

   F.Supp. 254, 261 (W.D. Mo. 1980) (“On May 1, 1974, before either party had conducted

   any substantial discovery, the defendant moved for an order under § 1404(a)”) (citing

   McGraw-Edison Company v. Van Pelt, 350 F.2d 351, 363 (8th Cir. 1965)); Monsanto

   Company v. Gastel, 2009 WL 10672446, at * 2 (W.D. Mo. 2009) (“The delay in this case

   would be prejudicial and contrary to the interests of justice. The deadline for dispositive

   motions is almost a month away. The trial is less than five months away. Under the

   unique circumstances presented in this case, the delay that transfer would cause is

   prejudicial and unjust. The injustice of such a delay is exacerbated by the fact that

   Monsanto had the information within its possession to move for transfer much earlier”);

   Los Angeles Coliseum Comm’n v. Nat’l Football League, 89 F.R.D. 497, 500 (C.D. Cal.

   1981) (“Delays of five months have induced courts to refuse transfers that might

   otherwise have been granted” – citing many cases, and denying motion to change venue

   filed two years after the filing of the original complaint and six months after the plaintiff

   demanded a jury trial); compare Prokop v. Stonemor Partners LP, 2009 WL 3764103, at

   2 (N.D. Ill. 2009) (“StoneMor filed the instant motion 64 days after the commencement

   of this lawsuit. This is a reasonable amount of time in which to bring a motion to

   transfer.”) (citing Black & Decker (U.S.), Inc. v. Sunbeam Corp., 1994 WL 865396, at * 2

   (N.D. Ill. 1994) (holding that 60 days after the commencement of a lawsuit was a

   reasonable amount of time in which to bring a motion to transfer)). In McGraw-Edison

   Company, the Eighth Circuit ruled that the District Court had not abused its discretion in

   denying transfer:




                                                 7
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 8 of 14 PageID# 3188



          “One of the reasons on which the district court based its denial of transfer in both
          of the cases involved was that the motions were untimely, in that they had not
          been made until approximately five months after the suits were filed, during
          which time there had occurred extensive preparation and expense on the part of
          plaintiffs’ Nebraska counsel in getting the cases ready for local trial. Petitioner
          had itself throughout this period invoked the court’s time and consideration on
          motions and other incidents as aspects of a purported moving toward trial there.
          Thus, it had filed and submitted motions for extension of time to plead; motions
          to calendar the cases for trial at Omaha instead of Lincoln; motions to dismiss the
          actions; motions to sever the claims; and objections to the taking of depositions
          by the plaintiffs. It further had submitted three sets of interrogatories for
          discovery purposes.”

          20.     Here, Goodman waited almost three (3) years to file the instant motion. In

   the interim, he filed an answer, multiple motions, and actively participated in all aspects

   of this litigation, even the Pretrial Conference, where the trial date was set, and the

   Settlement Conference with Magistrate Judge Young.           McGraw-Edison is on point.

   Goodman’s motion should be denied.

                             The Factors Weigh Against Transfer

          21.     In the event the Court determines that this civil action might have been

   brought in the Southern District of New York and that Goodman’s motion is timely, the

   pertinent factors under § 1404(a) militate strongly against transfer.

                                  Plaintiffs’ Choice of Forum

          22.     The first factor in the transfer analysis is the Plaintiffs’ choice of venue.

   “That choice is typically entitled to ‘substantial weight,’ especially where the chosen

   forum is the plaintiff's home forum or bears a substantial relation to the cause of action.”

   Koh, 250 F.Supp.2d at 633; Safety Equipment Institute v. Signature Lacrosse, LLC, 438

   F.Supp.3d 685, 689 (E.D. Va. 2020) (“it is undisputed that plaintiff’s home forum is the

   Eastern District of Virginia, and thus plaintiff’s forum choice is entitled to substantial




                                                8
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 9 of 14 PageID# 3189



   weight.”) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981) (“[T]here is

   ordinarily a strong presumption in favor of the plaintiff's choice of forum”)).

          23.     The first factor – Plaintiff’s choice of forum – weighs heavily against

   transferring the case to the Southern District of New York.

                                   Convenience of the Parties

          24.     The second factor in the analysis is the convenience of the parties.7 The

   first point to consider in assessing party convenience is generally the parties’ respective

   residences. When a plaintiff files suit in his home forum, “convenience to parties rarely,

   if ever, operates to justify transfer.’” JTH Tax, 482 F.Supp.2d 731, 738 (E.D. Va. 2007);

   id. George Mason University Foundation, Inc. v. Morris, 2012 WL 1222589, at * 9 (E.D.

   Va. 2012) (where plaintiff files suit in its home forum, “convenience of the parties rarely,

   if ever, justifies transfer, as the transfer would ‘merely shift the balance of

   inconvenience’ from the defendant to the plaintiff.”); Eastern Scientific Marketing v.

   Tekna-Seal Corp., 696 F.Supp. 173, 180 (E.D. Va. 1988) (convenience to parties alone

   will rarely justify transfer, particularly where transfer would merely “shift the balance of

   inconvenience” from one side to the other).

          25.     As noted above, Plaintiffs filed suit in their home state. To transfer the

   case would accomplish nothing more than to shift the balance of inconvenience to the

   Plaintiffs. Safety Equipment Institute, 438 F.Supp.3d at 689 (“Where, as here, plaintiff’s

   choice to sue in its home forum must be given substantial weight, a motion to transfer

   must be denied when the transfer’s primary effect would be to shift the balance of



          7
                   Goodman argues that “Virginia could be added to the New York
   quarantine list”. This is pure speculation. It is uncertain whether travel to Virginia will
   ever be burdensome on Goodman.


                                                 9
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 10 of 14 PageID# 3190



   inconvenience between the parties”); VS Techs., LLC v. Twitter, Inc., 2011 WL

   11074291, at * 7 (E.D. Va. 2011) (transfer is inappropriate where it robs a plaintiff of his

   chosen forum and merely shifts the balance of inconvenience from defendant to plaintiff).

   Moreover, Goodman has not shown that that it will be difficult in any way to transport,

   transmit electronically, or produce any necessary documentary evidence in Virginia. See,

   e.g., Titan Atlas Mfg., Inc. v. Sisk, 2011 WL 3365122, at * 17 (W.D. Va. 2011) (noting

   that “in modem litigation, documentary evidence is readily reproduced and transported

   from one district to another” and finding defendants failed to demonstrate that their

   documentary evidence would be so voluminous as to create a great burden on them).

          26.     The second factor – convenience of the parties – militates in favor of

   keeping the case in Virginia.

                                     Witness Convenience

          27.     The third factor is witness convenience and access.            Courts have

   recognized that this factor is “of considerable importance” in the transfer analysis.

   Samsung Elecs. Co., Ltd. v. Rambus, Inc., 386 F.Supp.2d 708, 718 (E.D. Va. 2005). As a

   general matter, however, “a distinction is drawn between party and non-party witnesses.”

   Id. “[C]ourts have repeatedly emphasized that in considering whether to transfer a case

   under 28 U.S.C. § 1404(a), the inconvenience to a party witness is not afforded the same

   weight as the inconvenience to non-party witnesses.” USA Labs, Inc. v. Bio-Engineered

   Supplements & Nutrition, Inc., 2009 WL 1227867, at * 4 (E.D. Va. 2009). While party

   witnesses are presumed to be more willing to testify in a different forum, there is no such

   presumption for non-party witnesses. Samsung, 386 F.Supp.2d at 718.




                                               10
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 11 of 14 PageID# 3191



          28.     It is well-established that the party asserting witness inconvenience must

   offer “sufficient details respecting the witnesses and their potential testimony, by

   affidavit or otherwise, to enable the Court to assess the materiality of evidence and the

   degree of inconvenience.” Samsung, 386 F.Supp.2d at 718 (quoting Koh, 250 F.Supp.2d

   at 636)); id. Williams v. Big Picture Loans, LLC, 2020 WL 1879675, at * 4 (E.D. Va.

   2020) (“It is settled law in this district, indeed everywhere, that the party seeking transfer

   must support its motion with strong evidence of convenience and inconvenience. As a

   general proposition this Court has long required, detailed evidence which would help

   analyze the issue of the difficulties that the parties face has to be provided.”) (emphasis

   added). To satisfy its burden to prove that a forum is inconvenient for witnesses, a

   movant must provide particularized information of a witness’s potential testimony, how

   that testimony is material and non-cumulative, or the degree to which it will be

   inconvenient to access that testimony in this district. Fitzgibbon, 597 B.R. at 843 (citing

   Koh, 250 F.Supp.2d at 636-637)). Additionally, the moving party must demonstrate

   “whether that witness is willing to travel to a foreign jurisdiction”. Samsung, 386

   F.Supp.2d at 719 (quoting Thayer/Patricof Education Funding, LLC v. Pryor Resources,

   Inc., 196 F.Supp.2d 21, 33 (D. D.C. 2002)).

          29.     The burden of showing that the forum is inconvenient for witnesses is

   upon Goodman. Like the defendant in Samsung, Goodman has failed to carry his heavy

   burden. See Samsung, 386 F.Sup.2d at 719 (“Rambus points to the fact that many of its

   key party witnesses reside within the Northern District of California, and Rambus

   contends that their convenience would be served by a transfer to the Northern District of

   California. While this is no doubt true, Rambus has not shown that these witnesses, in




                                                11
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 12 of 14 PageID# 3192



   fact, would not travel to this district to testify, if Rambus requested them to do so and

   paid their expenses”).

           30.     Goodman offers no evidence that any witness (except himself) will be

   burdened by having to travel to Richmond, Virginia, for trial. Transferring the case to the

   Southern District of New York will essentially benefit Goodman at the expense of

   Plaintiffs. Transfer under these circumstances is improper. Fitzgibbon, 597 B.R. at 844;

   Board of Trustees v. Baylor Heating and Air Conditioning, Inc., 702 F.Supp. 1253, 1258

   (E.D. Va. 1988) (“Where “the original forum is convenient for plaintiff’s witness, but

   inconvenient for defendant’s witnesses, and the reverse is true for the transferee forum ...

   transfer is inappropriate because the result of transfer would serve only to shift the

   balance of inconvenience.”); see id. Vape Guys, Inc. v. Vape Guys Distribution, Inc.,

   2020 WL 1016443, at * 20 (E.D. Va. 2020) (“Similar to the second factor, the Court will

   not transfer the balance of inconvenience from Defendant to Plaintiff.”).

           31.     The third factor weighs against transfer.

                                         Interests of Justice

           32.     The final factor in the transfer analysis is the interest of justice, which

   “encompasses public interest factors aimed at systematic integrity and fairness.” Byerson

   v. Equifax Info. Servs., LLC, 467 F.Supp.2d 627, 635 (E.D. Va. 2006) (internal citation

   and quotation marks omitted). Relevant considerations include: the court’s familiarity

   with the applicable law, docket conditions, access to premises that might have to be

   viewed, the possibility of an unfair trial, the ability to join other parties, the possibility of

   harassment, the pendency of a related action, and the interest in having local




                                                  12
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 13 of 14 PageID# 3193



   controversies decided at home. Pragmatus AV, LLC v. Facebook, Inc., 769 F.Supp.2d

   991, 996 (E.D. Va. 2011); Baylor, 702 F.Supp,2d at 1260.

          33.     The interest of justice would be served by litigating this case in Virginia.

   First, the local interest of the Southern District of New York in vindicating the rights of

   Virginians is low. Compare Heinz Kettler, 750 F.Supp. at 670 (emphasizing that

   “Virginia has an interest in providing a forum for its residents to litigate their disputes”).

   Second, although there may be an issue of New York law, the Eastern District of Virginia

   is no stranger to applying the law of other states. See, e.g., Hilton Worldwide, Inc. Global

   Benefits Administrative Committee v. Caesars Entertainment Corp., 532 B.R. 259, 275-

   276 (E.D. Va. 2015) (applying New York law); see T. and B. Equipment Co., Inc. v. RI,

   Inc., 2015 WL 5013875, at * 5 (E.D. Va. 2015) (denying motion to transfer, where

   defendant asserted that transfer was appropriate because it was domiciled in New York

   and had its principal place of business in New York, and the contract at issue was

   governed by New York law). Finally, this Court can afford complete relief to the parties

   before it without the cost, expense and potential delay attenuated by a transfer.

          34.     Because none of the § 1404(a) factors outweigh Plaintiffs’ choice to

   litigate in their home forum, Goodman’s motion to transfer must be denied.

                       CONCLUSION AND REQUEST FOR RELIEF

          For the reasons stated above, Goodman’s motion should be denied.



   DATED:         July 26, 2020




                                                13
Case 3:17-cv-00601-MHL Document 210 Filed 07/26/20 Page 14 of 14 PageID# 3194



                                ROBERT DAVID STEELE
                                EARTH INTELLIGENCE NETWORK



                                By:     /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                               CERTIFICATE OF SERVICE

          I hereby certify that on July 26, 2020 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF system, which will send notice of electronic

   filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

   notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

   Defendants, Goodman and Lutzke.




                                By:     /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                                              14
